DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 19, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over CN’148 (CN108933148, cited in IDS, Machine Translation is provided) in view of Wang (US 2021/0167158).
Regarding claim 1, CN’148 discloses a stretchable flexible display panel, comprising a display region, wherein the display region comprises : a plurality of first display sub-regions  (Fig.2, numeral 2) located on a flexible substrate (1); a plurality of stretching regions (3) located on the flexible substrate (1), any one of the plurality of stretching regions (3) being located between two of the plurality of first display sub-
CN’148 does not disclose wherein the first connecting trace is located in a first metal layer and has a first curved structure; wherein the second connecting trace is located in a second metal layer and has a second curved structure; and wherein in a thickness direction of the stretchable flexible display panel, the first connecting trace and the second connecting trace intersect with each other at a first region, and the connecting end is provided in a region other than the first region.
Wang however discloses wherein the first connecting trace is located in a first metal layer and has a first curved structure (Fig.1, 2, numeral 12); wherein the second connecting trace is located in a second metal layer and has a second curved structure (Fig. 1, 2, numeral 12); and wherein in a thickness direction of the stretchable flexible display panel, the first connecting trace and the second connecting trace intersect with each other at a first region (Figs. 3, 4, B), and the connecting end is provided in a region other than the first region (Fig.3, 4; C) ([0032]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify CN’148 with Wang to have the first connecting trace is located in a first metal layer and has a first curved structure; wherein the second connecting trace is located in a second metal layer and has a second curved structure; 
Regarding claim 2, Wang discloses the thickness direction of the stretchable flexible display panel, orthographic projections of the first curved structure  (11) and the second curved structure (12) form a ring-shaped structure; starting from the first region, the first connecting trace is arranged to extend in a first direction (Fig. 2); starting from the first region, the second connecting trace is arranged to extend in a 22Uni-Intel Ref. DF190719US second direction; wherein an angle between the first direction and the second direction is greater than or equal to 90 (Fig. 2) ([0033]).
Regarding claim 4, CN’148 discloses wherein, when the stretchable flexible display panel is stretched, either one or both of a curvature radius R1 of the first curved structure and a curvature radius R2 of the second curved structure are changed (page 4, paragraphs 1,  2).
Regarding claim 5, CN’148 discloses a signal transmission wire (Fig.2, numerals4, 5) through which a driving signal is provided to the plurality of first display sub-regions; wherein the signal transmission wire is electrically connected to the metal connecting structure so as to achieve that the driving signal is transmitted to the plurality of first display sub-regions (page 3, paragraph 11).
Regarding claim 8, CN’148 discloses wherein the first connecting trace, the second connecting trace, and the connecting end are arranged in layers different from one another; and in the thickness direction of the stretchable flexible display panel, the 
Regarding claim 19, Wang discloses wherein the metal connecting structure at least comprises a first metal connecting sub-structure (11) and a second metal connecting sub-structure (12); wherein in the thickness direction of the stretchable flexible display panel, the first metal connecting sub-structure and the second metal connecting sub-structure are nested within each other (Fig.3, 4) ([0032]).
Regarding claim 23, CN’148 discloses wherein the plurality of first display sub-regions comprises a plurality of pixel units; no such pixel unit is provided in the plurality of stretching regions.
Regarding claim 25, CN’148 discloses a stretchable display device, comprising a stretchable flexible display panel comprising a display region, wherein the display region comprises: a plurality of first display sub-regions located on a flexible substrate; a plurality of stretching regions located on the flexible substrate, any one of the plurality of stretching regions being located between two of the plurality of first display sub-regions; and a metal connecting structure provided in the plurality of stretching regions and 27Uni-Intel Ref. DFI90719US configured to electrically connect any two adjacent ones of the plurality of first display sub-regions; wherein the metal connecting structure comprises a first connecting trace, a second connecting trace, and a connecting end, and the connecting end comprises an end of the first connecting trace and an end of the second connecting trace that are stacked and in direct contact with each other; the first connecting trace is located in a first metal layer and has a first curved structure; the second connecting trace is located in a second metal layer and has a second curved structure; and in a thickness direction .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’148 in view of Wang as applied to claim 2 above, and further in view of Tomitani (US 2019/0221632).
Regarding claim 3, CN’148 does not explicitly disclose wherein the connecting end, the first connecting trace and the second connecting trace form a spiral structure.
Tomitani however discloses wherein the connecting end, the first connecting trace and the second connecting trace form a spiral structure (Fig.9, numerals 311, 312).
It would have been therefore to one of ordinary skill in the art at the time the invention was filed to modify CN’148 with Tomitani to have the connecting end, the first connecting trace and the second connecting trace form a spiral structure for the purpose of effectively dispersing the stress (Tomitani, [0045).
Allowable Subject Matter
Claims 6, 7, 9-18, 20-22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest wherein the signal transmission wire is provided in the plurality of first display sub-regions, and the 
The search of the prior art does not disclose or reasonably suggest wherein the signal transmission wire is provided in the plurality of first display sub-regions, and the signal transmission wire has a first thickness D1; the metal connecting structure has a second thickness D2, and the second thickness D2 is greater than the first thickness D1 as required by claim 7.
The search of the prior art does not disclose or reasonably suggest a first organic buffer layer is provided between the first connecting trace and the second connecting trace, 23Uni-Intel Ref. DFI90719US and the first organic buffer layer covers the first connecting trace; a second organic buffer layer is provided between the first connecting trace and the connecting end; and in the thickness direction of the stretchable flexible display panel, a maximum thickness of the first organic buffer layer is greater than a maximum thickness of the second organic buffer layer as required by claim 9.
The search of the prior art does not disclose or reasonably suggest wherein the second connecting trace and the connecting end are provided in a same layer; and the first connecting trace and the second connecting trace are provided in different layer as required by claim 13.
The search of the prior art does not disclose or reasonably suggest he scanning signal wire is located in the first metal layer, and the first connecting trace is provided in a same layer as the scanning signal wire; the data signal wire is located in the second metal layer, and the second connecting trace is provided in a same layer as the data 
The search of the prior art does not disclose or reasonably suggest a constant potential is provided to the stretchable flexible display panel through the constant potential signal wire; the data signal wire is located in the first metal layer, and the first connecting trace is provided in a same layer as the data signal wire; the constant potential signal wire is located in the second metal layer, and the second connecting trace is provided in a same layer as the constant potential signal wire; and data signal wires in two adjacent ones of the plurality of first display sub-regions are electrically connected through the metal connecting structure as required by claim 17.
The search of the prior art does not disclose or reasonably suggest the scanning signal wire is located in the first metal layer, and the first connecting trace is provided in the same layer as the scanning signal wire; the second constant potential signal wire is located in the second metal layer, and the 25Uni-Intel Ref. DF190719US second connecting trace is provided in a same layer as the second constant potential signal wire; and second constant potential signal wires in two adjacent ones of the plurality of first display sub-regions are electrically connected through the metal connecting structure as required by claim 18.
The search of the prior art does not disclose or reasonably suggest the third connecting sub-trace is located in a third metal layer and has a third curved sub-structure; the fourth connecting sub-trace is located in a fourth metal layer and has a fourth curved sub-structure; and  26Uni-Intel Ref. DF190719US in the thickness direction of the stretchable flexible display panel, the third connecting sub-trace and the fourth connecting sub-trace 
The search of the prior art does not disclose or reasonably suggest wherein each of the plurality of first display sub-regions is provided with a flexible encapsulation layer; flexible encapsulation layers of the plurality of first display sub-regions are of mutually independent structures; and in the plurality of stretching regions is provided with no said flexible encapsulation layer as required by claim 24.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.  Applicant’s arguments that CN’148 does not disclose that “an end of the first connecting trace and an end of the second connecting trace are stacked” are not persuasive because of the following reasons.  First, the term “stacked” is a broad term and can be interpreted as “objects that are arranged”.  And CN’148 discloses the metal connecting structure (33) comprises connecting traces (Fig.2) that are arranged, i.e. stacked. Second, CN’148 discloses that the connecting traces are in direct contact with each other (Fig.2).  Thus, CN’148 discloses the limitaiton of claim 1:  “wherein the metal connecting structure comprises a first connecting trace, a second connecting trace, and a connecting end, and the connecting end comprises an end of the first connecting trace and an end of the second connecting trace that are stacked and in direct contact with each other.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891